Exhibit 10.32

 

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of March 7, 2005 (this
“Amendment”), to THE EMPLOYMENT AGREEMENT, dated as of May 24, 2001 (the
“Agreement”), as amended as of December 1, 2001, as of July 1, 2003, and as of
March 10, 2004 (as amended, the “Agreement”), by and between KORN/FERRY
INTERNATIONAL, a Delaware corporation with its principal offices in Los Angeles,
California (the “Company”), and PAUL C. REILLY, an individual (the “Executive”).

 

RECITALS

 

WHEREAS, the Company and Executive desire to amend the Agreement to account for
Executive’s participation in the Company’s Executive Capital Accumulation Plan;
and

 

WHEREAS, in light of the foregoing, the Company and Executive desire to amend
the Agreement as set forth herein.

 

AMENDMENT

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, it is mutually agreed
to by the parties as follows:

 

A.    Amendment to Certain Termination Provisions.

 

1. Section 8(a) of the Agreement is hereby amended and restated to read in its
entirety as follows:

 

(a) Death.

 

If Executive’s employment with the Company terminates before the end of the term
by reason of Executive’s death, then as soon as practicable thereafter the
Company will pay to Executive’s estate an amount equal to Executive’s “Accrued
Compensation” (as defined in Section 8(h)), and all outstanding stock options
and other equity-type incentives held by Executive and all of Executive’s
benefits under the Executive Capital Accumulation Plan at the time of
Executive’s death will become fully vested (whether or not fully vested
immediately prior to Executive’s death) and shall remain exercisable until their
originally scheduled expiration dates. Executive’s covered dependent(s) will be
entitled to continue to participate at the expense of the Company in the
Company’s group health plan(s) after Executive’s death at the same benefit level
and to the same extent and for the same contribution, if any, as such continued
participation is available to other executive officers of the Company, and such
participation may continue for such additional period as may be available under
COBRA.

 

2. Section 8(b) is hereby amended and restated to read in its entirety as
follows:

 

(b) Disability.

 

If the Company terminates Executive’s employment before the end of the term by
reason of Executive’s Disability (as defined in Section 8(h)), then as soon as
practicable thereafter the Company will pay to Executive an amount equal to
Executive’s Accrued Compensation, and all outstanding stock options and other
equity-type incentives held by Executive and all of Executive’s benefits under
the Executive Capital Accumulation Plan at Executive’s termination date will
become fully vested and shall remain exercisable until their originally
scheduled expiration dates. Executive and Executive’s covered dependent(s) will
be entitled to continue to participate at the expense of the Company in the
Company’s



--------------------------------------------------------------------------------

group health plan(s) after Executive’s termination at the same benefit level and
to the same extent and for the same contribution, if any, as such continued
participation is available to other executive officers of the Company, and such
participation may continue for such additional period as may be available under
COBRA.

 

3. Section 8(d) is hereby amended and restated to read in its entirety as
follows:

 

(d) Termination by the Company Without Cause, by Executive for Good Reason or
for Failure by the Company to Renew Agreement Prior to Change in Control.

 

If Executive’s employment is terminated prior to a “Change in Control” (as
defined in Schedule A) (i) by the Company without Cause, or (ii) by Executive
for Good Reason, or (iii) by reason of the Company’s failure to renew this
Agreement at any time before Executive reaches the age of 65, then (1) the
Company shall pay to Executive within 30 days Executive’s Accrued Compensation;
(2) the Company shall pay to Executive within 30 days a lump sum payment equal
to two times Executive’s then current Base Salary and target bonus provided,
however, that if Executive’s employment is terminated by reason of the Company’s
failure to renew this Agreement, then Executive shall be entitled only to one
times the then current Base Salary and target bonus; (3) Executive and
Executive’s covered dependent(s) will be entitled to continue to participate at
the expense of the Company in the Company’s group health plan(s) after
Executive’s termination at the same benefit level and to the same extent and for
the same contribution, if any, as such continued participation is available to
other executive officers of the Company, and such participation may continue for
a period of two years after such termination; provided, however, that if such
termination is due to the Company’s failure to renew, then the period of
continued participation will only be for one year after such termination; and
(4) all outstanding stock options and other equity-type incentives held by
Executive and all of Executive’s benefits under the Executive Capital
Accumulation Plan at the time of Executive’s termination will become fully
vested and shall remain exercisable until their originally scheduled expiration
dates.

 

4. Section 8(e) is hereby amended and restated to read in its entirety as
follows:

 

(e) Following a Change of Control, Termination by the Company Without Cause or
by Executive for Good Reason.

 

If a Change in Control occurs and, within 12 months after the date on which the
Change in Control occurs, Executive’s employment is terminated (i) by the
Company without Cause or (ii) by Executive for Good Reason, or (iii) by reason
of the Company’s failure to renew this Agreement at any time before Executive
reaches the age of 65, then: (1) the Company shall pay to Executive within 30
days Executive’s Accrued Compensation; (2) the Company shall pay to Executive
within 30 days a lump sum payment equal to (A) two times the then current Base
Salary or two times Executive’s annual base salary in effect just prior to the
Change in Control, whichever amount is higher, plus (B) the higher of two times
the annual maximum cash bonus for Executive for the incentive year in which such
termination occurs or two times the annual maximum cash bonus for Executive
applicable to the fiscal year preceding the year in which such termination
occurs; (3) Executive and Executive’s covered dependent(s) will be entitled to
continue to participate at the expense of the Company in the Company’s group
health plan(s) after Executive’s termination at the same benefit level and to
the same extent and for the same contribution, if any, as such continued
participation is available to other executive officers of the Company, and such
participation may continue for a period of two years after such termination; and
(4) all outstanding stock options and other equity-type incentives held by
Executive and all of Executive’s benefits under the Executive Capital
Accumulation Plan at the time of Executive’s termination will become fully
vested and shall remain exercisable until their originally scheduled expiration
dates.

 

B. No Other Modification.    Except as specifically modified herein, the
remaining terms and provisions of the Agreement shall be and remain in full
force and effect in accordance with their terms. Any reference in the Agreement
pertaining to any time from and after the effective date of this Amendment shall
be deemed a reference to the Agreement as modified and amended hereby.



--------------------------------------------------------------------------------

C. Entire Agreement.    This Amendment contains the entire understanding and
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.

 

D. Counterparts.    This Amendment may be executed in two or more counterparts
with the same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

The Company:

 

KORN/FERRY INTERNATIONAL

   

By:

 

/s/    EDWARD D. MILLER        

--------------------------------------------------------------------------------

        EDWARD D. MILLER

Executive:

               

/s/    PAUL C. REILLY        

--------------------------------------------------------------------------------

        PAUL C. REILLY